2010 Second Quarter Earnings Call 2 2010 Second Quarter Presentation Disclaimer & Forward-Looking Statements Statements in this document and presented orally, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this presentation. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital through acquisitions. Past and future acquisitions are expected to continue to impact the Company’s results in future periods. 3 2010 Second Quarter Presentation 2010 Priorities „Sustained net revenue momentum >Lower cost of funds >Higher yield commercial loan growth >Core fee income gains „Continued deposit growth >Focus on core deposits >Primary checking acquisitions „Net positive operating leverage „Footprint expansion 4 2010 Second Quarter Presentation 2010 Second Quarter Highlights Linked quarter „Net Income of $16.3 million >Adjusted for non-recurring items, up 5.5% „Revenues of $73.6 million, improved 3.6% „Net Interest Margin expanded 5 bps to 3.02% „Depositor service charges up 11.2% „Deposit growth of $81.8 million, up 1.6% „Record loan originations of $534.9 million, up 37.2% „Loan portfolio growth of 2.8% 5 2010 Second Quarter Presentation 2010 Second Quarter Highlights Year-over-year „Net Income increased 61.0% >Increase of 15.1%, adjusted for non-recurring items „Revenues improved 12.9% „Net Interest Margin expanded 39 bps „Deposits up 5.6% - core up 10.2% „Record loan originations - up 32.6% „Loan portfolio growth of 1.6% Financial Performance 7 2010 Second Quarter Presentation Three Months Ended (Dollars in millions, except for per share data, unaudited) June 30, March 31, June 30, Interest and dividend income Interest expense Net interest income before provision Provision for loan losses Net interest income after provision Total non-interest income Total non-interest expense Income before income taxes Net income Basic and Diluted EPS Consolidated Statements of Income 8 2010 Second Quarter Presentation Record Revenue Strong Business Momentum Linked Quarter 9 2010 Second Quarter Presentation Cost of Deposits* - Down 76 Basis Points Cost of Borrowings* - Down 74 Basis Points *Rates represent month averages *Rates represent month averages Interest Expense Drivers „Continue to reduce deposit costs while growing deposits „Down 12 bps linked quarter „Down 76 bps year-over-year „Continue to extend borrowing maturities at lower rates „Down 40 bps linked quarter „Down 74 bps year-over-year 10 2010 Second Quarter Presentation Continued Expansion of NIM „5 consecutive quarters of NIM expansion „5 bps improvement over linked quarter „Year-over-year expansion of 39 bps 11 2010 Second Quarter Presentation Operating Leverage „Annual Trends (3 years CAGR) >Revenues +6% >Expenses +3% „Non-recurring expenses of $900,000 for 2Q 12 2010 Second Quarter Presentation Deposit Growth 13 2010 Second Quarter Presentation Loan Originations 14 2010 Second Quarter Presentation Loan Portfolio 15 2010 Second Quarter Presentation Credit Quality Trends - NAL vs. Peers Peer Delinquency Rates (30 day +)*March 31,2010 uAll National7.56% nAll CT4.06% —All MA2.54% pNewAlliance1.72%as of 6/30/10 Aggressively Manage Credit Quality „NAL total delinquencies decreased 5 bps as of 6/30/10 „30-day delinquencies down for two consecutive months 16 2010 Second Quarter Presentation NPLs/Total Loans „Increase of 4 bps linked quarter „Provision of $5.5 million for quarter „Reserve of $54.9 million „Allowance for loan losses of 1.11% * Information not yet available for 6-30-10 Aggressively Manage Credit Quality 17 2010 Second Quarter Presentation (Dollars in Millions) Balance Residential Mortgages Commercial Real Estate Consumer Loans C & I ABL 69 Commercial Construction 47 Residential Development 22 Total Loans $ $ Total Loan Portfolio June 30, 2010 18 2010 Second Quarter Presentation Residential Mortgage Portfolio: $2.5 billion Home Equity Portfolio: $688 million >Total delinquencies 0.59% >Net credit losses 0.06% >Updated FICO 749 >Updated CLTV 68% 19 2010 Second Quarter Presentation Total CRE Portfolio: $1.3 billion „Percent of total loans 25.6% Total CRE Portfolio June 30, 2010 20 2010 Second Quarter Presentation C&I Portfolio June 30, 2010 21 2010 Second Quarter Presentation „Percent of total loans 0.45% >Total delinquencies 1.46% >Net credit losses 4.05% >Total condo portfolio of $8.3 million >Total NPLs for condo portfolio $321,000 Residential Development Portfolio Snapshot June 30, 2010 Total portfolio:$22.0 million 22 2010 Second Quarter Presentation Quarterly Net Charge-offs by Category June 30, 2010 23 2010 Second Quarter Presentation Total Fixed Income Portfolio:$2.75 billion *Includes Money Market Mutual Funds * Investment Portfolio June 30, 2010 „Trust Preferred 24 2010 Second Quarter Presentation Tangible Capital Equity Ratio Robust Capital „25 quarters of consecutive dividends „Focused M&A strategy 2010 Outlook 26 2010 Second Quarter Presentation Our Economic Environment The Northeast economy has improved over the year, although challenges remain. „Regionally and nationally, new and existing home sales activity has improved year-over-year >Northeast median prices of existing homes continue to improve >Building permits in CT and MA showing signs of improvement over 2009 „Unemployment levels remain high, although stabilizing >U.S. at 9.5% >CT at 8.8% >MA at 9.0% „GDP growth expected to be modest >Business spending improved; however, consumer spending declined slightly 27 2010 Second Quarter Presentation 2010 Outlook NewAlliance is poised for growth „Revenue growth is a primary focus „Deposit and checking growth „Commercial loan growth „Disciplined expense control „Cautious optimism regarding credit quality Appendix 29 2010 Second Quarter Presentation (Dollars in thousands, except per share data) June 30, March 31, June 30, Net income, GAAP $ $ $ Tax-exempt life insurance proceeds - - Gain on limited partnership, net of tax - - FDIC special assessment, net of tax - - Proforma net income $ $ $ Proforma net income per share - basic $ $ $ Proforma net income per share - diluted Proforma return on average assets (1) (2) 0.68% 0.66% 0.59% Proforma return on average equity (1) (2) Proforma return on average tangible assets (1) (2) Proforma return on average tangible equity (1) (2) Proforma efficiency ratio (1) (2) Three Months Ended (1)Excludes gain on limited partnership and tax-exempt life insurance proceeds (2)Excludes FDIC special assessment (3)Excludes due diligence related costs Selected Financial Highlights (unaudited) 30 2010 Second Quarter Presentation Gap Report Second Quarter 2010
